On Petition for a Rehearing.
Black, C.
It is argued by the learned counsel for appellants that the notice tó the warrantor of the pendency of the action against the warrantee should be in writing, and that, in the action on the covenant, a written notice must be proved where the warrantor was not an actual party to the judgment rendered in the prior action.
Where the warrantor has done what ivas done by Lansing Morgan in the action against the appellee, his remote warrantee, it seems immaterial whether he was induced by a written notice or by an oral one, and unnecessary to prove how his proceedings were brought about.
It was not necessary for us to decide whether or not a warrantor may ignore a notice when it is not in writing.
While it is admitted that the record of the action against the appellee was competent evidence for the purpose of show*355ing that there was a judgment in ejectment against her, it is claimed that such record could be used for no other purpose; that as Lansing Morgan died, and the suit abated as to him, and no judgment was rendered against him, therefore the record of the proceedings in that action can not be used as evidence against his representatives to show the part taken by him in those proceedings, for the purpose of inferring notice to him or waiver of notice by him. It is insisted that after the death of Lansing Morgan, and the abatement of the suit as to him, the record should be regarded as if he had never filed a petition and answer, and as if he had not appeared.
Lansing Morgan was not, in fact, a party when the judgment was rendered. Proof of proper notice to him would make him constructively a party to the judgment. The record might be used as evidence for the purpose of showing notice to him, though he was not an actual party to the judgment, and thus a record, considered as a memorial of’ proceedings that transpired in a court of justice, in which respect it is conclusive against strangers, would establish the conclusiveness of the judgment as res judicata. Bigelow Estop. 3-4; Freeman Judgments, section 416.
We find ourselves unable to reach a conclusion different from that expressed in our original opinion.
Per Curiam. — The petition for a rehearing is overruled.